Opinion by
Oliver, P. J.
At the trial the customhouse broker who prepared the entry in question testified that the undervaluation resulted from an oversight on his part. In preparing the entry an incorrect figure was used, it being overlooked that an item for unsatisfactory goods had no relation to the value of the goods covered by the invoice in question. It was held that the record clearly showed an entire lack of intention to defraud the revenue of the United States or to conceal or to misrepresent the facts of the case or to deceive the appraiser as to the value of the merchandise. The petition was therefore granted.